El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Al inscribirse la venta de ciertas participaciones en nna propiedad la cnal se describe en nna escritura que fné otor-gada por el márshal do la Corte de Distrito de Arecibo como consecuencia de los procedimientos sobre ejecución de hipo-teca que tuvieron lugar en dicha corte, el Eegistrador de la Propiedad de Arecibo, citando el artículo 20 de la Ley Hipo-tecaria, denegó la inscripción del traspaso que también se pretendía hacer en dicha escritura de ciertas otras partici-paciones en la misma propiedad, fundándose en que las refe-ridas participaciones ya habían sido inscritas a nombré de “persona distinta de los otros demandados, a cuyo nombre se hizo la venta.”
Debe confirmarse la nota del registrador.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.